Mr Justice Fairchild delivered the opinion of the Court. Harvey sued Heed for services as an attorney in the settlement of a guardianship. John Sumner was also interested in the distribution of the property in the hands of the guardian, and had become liable with Heed to pay for the professional services of Harvey. At the trial, Sumner was put on the stand as a witness for Harvey, but just before going up to testify, he paid to Harvey five hundred dollars, which was the amount Sumner and Heed were to pay, and which was the debt for the recovery of which Harvey was prosecuting his suit against Heed. Heed did not know of the payment till after judgment was rendered against him, had no means of knowing it. . When Harvey endeavored to collect his judgment, Heed filed his bill setting forth the foregoing as its allegations, and asked that Harvey be enjoined from collecting his judgment. Harvey demurred to the bill on the ground that Heed should have made the payment by Sumner, a defence to the legal suit. The principle on which the demurrer rests, may be conceded to be good, when it has a proper application; as ordinarily, a party sued in a court of 'competent jurisdiction, should make his defence by a presentation of every fact existing at the time of the trial, and cannot obtain compensation in equity for what he has failed to prove at law. But Reed is not charged with k knowledge of Sumner’s acts; Sumner was not his witness; he did' not know that Harvey had been paid for what he was suing; he was not obliged to take notice of what had previously transpired between Sumner and Harvey, just before Sumner testified. ‘Whatever might have passed between Harvey and Reed that was proper for a legal defence, the latter would have been obliged to have proved on the trial at lawj; or to show a reason for relief by reason of accident, or upon some ground of equitable interference, but that did not require Reed to prove a fact of defence to which he was not privy, and which he could not have supposed to exist. A defence admitting the existence of such facts as are alleged in the bill is not entitled to much favor, whatever might have 1 been the foundation of the indebtedness, for the double collection of any debt is not to be encouraged. But that services rendered in the exercise of the profession of the law should be the subject of such allegations, is greatly to be regretted, and when they were admitted by demurrer to be true, the court below should have maintained its jurisdiction over the bill. The order of the judge of the circuit court of Ashley county, enjoining the collection of the judgment was right; the dissolution of the injunction, sustaining'the demurrer to the bill, and its /bVmiWI;, were wrong. The decree is reversed, the injunction must be reinstated, and the demurrer overruled.